Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 6/15/22 has been entered and fully considered.
A terminal disclaimer was filed 6/15/22 and approved by the Office on 6/15/22.
Claim 1 was amended.
Claim 2 is new and fully supported by the original disclosure.
Summary
The double patenting rejection is withdrawn in light of the terminal disclaimer.
Applicant’s arguments see pages 4-5, filed 6/15/22, with respect to claim 1 has been fully considered and are persuasive.  The 103 rejection of claim 1 has been withdrawn.
Claims 1-2 are pending and have been considered.
Reasons for Allowance
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically, the combination of a process for treating a solid waste material, the process comprising: removing a first set of waste components from the solid waste material, the first set of waste components comprising at least one of ferrous and non-ferrous metals; shredding the solid waste material after the first set of waste components are removed from the solid waste material; removing a second set of waste components from the solid waste material, the second set of waste components comprising one or more of organics, glass, aggregates, wood, textiles, and rubber; proportionally adding a clean stream to the solid waste material, the clean stream comprising at least one of fibers and clean plastics, such that a desired plastics content is introduced into the solid waste material, wherein the clean stream does not originate from the solid waste material; removing a third set of waste components from the solid waste material, the third set of waste components comprising at least one of ferrous and non-ferrous metals; and reshredding the solid waste material, recited in the claims; which is outside the scope of prior art.
	WEIG (DE102012106307; 5/2014) is the closest prior art that teaches:
WEIG teaches in claims 1, 4, 7 a process for the production of a substitute fuel (RDF) from a waste stream (A) with the following steps: - Crushing the components of the waste stream (A) in a pre-crushing stage (V), - Separating the waste stream (A) in a first separation step (T1) after the Size of its components in at least two fractions (F1, F2), a first fraction (F1) comprising three-dimensional components and any impurities that may be present and a second fraction (F2) comprising all flat components with a thickness below a predetermined limit thickness, - comminuting the three dimensional Components of the first fraction (F1) in a first comminution step (Z3) by means of a granulator to a predetermined maximum size, to form a first substitute fuel fraction (RDF 1).
However, WEIG differs from the claimed invention in that WEIG does not disclose or suggest proportionally adding a clean stream to the solid waste material, the clean stream comprising at least one of fibers and clean plastics, such that a desired plastics content is introduced into the solid waste material, wherein the clean stream does not originate from the solid waste material.
In other words, WEIG teaches that the substitute fuel fractions RDF1, RDF2 and RDF3 that are used to produce the substitute fuel mixture RDF / EBS are all generated from the input waste stream A. See WEIG at Para. [0022] and FIG. 1.  Consequently, WEIG does not teach the     addition of an independent “clean” plastics/fibers stream to the process for purposes of manipulating product heat content. 
Therefore, any combination of WEIG fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771





/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771